UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7319



NATHANIEL D. PIERCE,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-747)


Submitted:   December 26, 2001            Decided:   January 11, 2002


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel D. Pierce, Appellant Pro Se.       Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel D. Pierce appeals the magistrate judge’s order*

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the magistrate judge. See Pierce v. Angelone, No. CA-00-

747 (E.D. Va. Aug. 6, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (1994).


                                  2